Exhibit 10.2

 

LANDLORD CONSENT TO SUBLEASE

 

THIS LANDLORD CONSENT TO SUBLEASE (this “Consent Agreement”) is entered into as
of July 11, 2005, by and among SFERS REAL ESTATE CORP. U a Delaware corporation
(“Landlord”), and VERISITY DESIGN, INC., a California corporation
(“Sublandlord”), and CONCEPTUS, INC., a Delaware corporation (“Subtenant”).

 

RECITALS:

 

A.                                   Landlord, as landlord, and Sublandlord, as
tenant, are parties to that certain Multi-Tenant Industrial Net Lease, dated
April 14, 2004, as amended by that certain First Amendment dated June 29, 2005
(as so amended, the “Lease”), pursuant to which Landlord has leased to
Sublandlord certain premises containing approximately 58,242 rentable square
feet of space (the “Premises”) within the building located at 331 East Evelyn
Avenue, Mountain View, California 94039 (the “Building”).

 

B.                                     Sublandlord and Subtenant have entered
into (or are about to enter into) that certain sublease agreement dated as of
June 28, 2005 and attached hereto as Exhibit A (the “Sublease”) pursuant to
which Sublandlord has agreed to sublease to Subtenant the entire Premises (the
“Sublet Premises”).

 

C.                                     Sublandlord and Subtenant have requested
Landlord’s consent to the Sublease.

 

D.                                    Landlord has agreed to give such consent
upon the terms and conditions contained in this Consent Agreement.

 

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Sublease subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Sublandlord and Subtenant:

 

1.                                       Sublease Agreement. Sublandlord and
Subtenant hereby represent that a true and complete copy of the Sublease is
attached hereto and made a part hereof as Exhibit A, and Sublandlord and
Subtenant agree that the Sublease with respect to Landlord and/or the Sublet
Premises shall not be modified without Landlord’s prior written consent, which
consent shall not be unreasonably withheld.

 

2.                                       Representations.  Sublandlord hereby
represents and warrants that Sublandlord (i) has full power and authority to
sublease the Sublet Premises to Subtenant, (ii) has not transferred or conveyed
its interest in the Lease to any person or entity collaterally or otherwise, and
(iii) has full power and authority to enter into the Sublease and this Consent
Agreement.  Subtenant hereby represents and warrants that Subtenant has full
power and authority to enter into the Sublease and this Consent Agreement.

 

3.                                       Indemnity and Insurance. Subtenant
hereby assumes, with respect to Landlord, all of the indemnity and insurance
obligations of the Sublandlord under the Lease with respect to the Sublet
Premises, provided that the foregoing shall not be construed as relieving or
releasing Sublandlord from any such obligations.  Notwithstanding the foregoing,
to the extent the same is legally permissable, Sublandlord may satisfy such
insurance obligation for itself and on behalf of Subtenant.

 

4.                                       No Release.  Nothing contained in the
Sublease or this Consent Agreement shall be construed as relieving or releasing
Sublandlord from any of its obligations under the Lease, it being expressly

 

Verisity Conceptus Consent to Sublease - 3

(2011-0000/00028211;)

 

1

--------------------------------------------------------------------------------


 

understood and agreed that Sublandlord shall remain liable for such obligations
notwithstanding anything contained in the Sublease or this Consent Agreement or
any subsequent assignment(s), sublease(s) or transfer(s) of the interest of the
tenant under the Lease. Sublandlord shall be responsible for the collection of
all rent due it from Subtenant, and for the performance of all the other terms
and conditions of the Sublease, it being understood that Landlord is not a party
to the Sublease and, notwithstanding anything to the contrary contained in the
Sublease, is not bound by any terms, provisions, representations or warranties
contained in the Sublease and is not obligated to Sublandlord or Subtenant for
any of the duties and obligations contained therein.

 

5.                                       Administrative Fee.  Sublandlord shall
pay to Landlord the sum of $1,000.00, plus the reasonable attorneys fees and
costs incurred by Landlord, subject to the terms of Section 9.6 of the Lease, in
consideration for Landlord’s review of the Sublease and the preparation and
delivery of this Consent Agreement, and shall deliver such amount to Landlord
with the Monthly Installment of Rent payable for the month of August, 2005.

 

6.                                       No Transfer.  Subtenant shall not
further sublease the Sublet Premises, assign its interest as the Subtenant under
the Sublease or otherwise transfer its interest in the Sublet Premises or the
Sublease to any person or entity without the written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

7.                                       Lease.

 

(a)                                  The parties agree that the Sublease is
subject and subordinate to the terms of the Lease, and all terms of the Lease,
other than Sublandlord’s obligation to pay Monthly Installments of Rent, are
incorporated into the Sublease.  In no event shall the Sublease or this Consent
Agreement be construed as granting or conferring upon the Sublandlord or the
Subtenant any greater rights than those contained in the Lease nor shall there
be any diminution of the rights and privileges of the Landlord under the Lease,
nor shall the Lease be deemed modified in any respect. Without limiting the
scope of the preceding sentence, any construction or alterations performed in or
to the Sublet Premises shall be performed with Landlord’s prior written approval
and in accordance with the terms and conditions of the Lease.  It is hereby
acknowledged and agreed that any provisions in the Sublease which limit the
manner in which Sublandlord may amend the Lease are binding only upon
Sublandlord and Subtenant as between such parties.  Landlord shall not be bound
in any manner by such provisions and may rely upon Sublandlord’s execution of
any agreements amending or terminating the Lease subsequent to the date hereof
notwithstanding any contrary provisions in the Sublease.

 

(b)                                 Without limiting the scope of the foregoing,
any construction or alterations performed in or to the Sublet Premises shall be
performed with Landlord’s prior written approval and in accordance with the
terms and conditions of the Lease.  As an accommodation to Sublandlord and
Subtenant,  Landlord hereby consents to the construction of the alterations
described in plans (the “Plans”) attached as Exhibit “F” to the Sublease (the
“Sublease Alterations”), provided that Landlord’s consent to such Sublease
Alterations shall be subject to the following terms and conditions: 
(i) Sublandlord and Subtenant shall have complied with all of the terms and
conditions of Article 6 of the Lease, including, without limitation, approval by
Landlord of any amendment to the Plans and of the contractors to be retained to
perform the Sublease Alterations; (ii) the Sublease Alteration shall be
performed in accordance with the Plans and with the specifications set forth in
Exhibit B attached hereto; (iii) Sublandlord shall not be required to remove any
portion of the Sublease Alterations described on the Plans with respect to the
second

 

2

--------------------------------------------------------------------------------


 

floor of the Sublet Premises, so long as such Sublease Alterations comply with
the specifications set forth in Exhibit B hereto; (iv) Sublandlord shall be
required to remove the portion of the Sublease Alterations described on the
Plans with respect to the first floor of the Sublease Premises and shall restore
the first floor of the Sublet Premises to the condition existing prior to the
installation of such Sublease Alterations, all in accordance with the terms of
Articles 6 and 26 of the Lease; and (v) except as expressly set forth in clause
(iii) above, Landlord hereby reserves any and all rights Landlord may have under
the Lease to approve any alterations or improvements to the Sublet Premises, and
Landlord may, in its sole discretion, refuse to release Sublandlord from any
obligation under the Lease to remove alterations or improvements performed by
Subtenant in the Sublet Premises and Landlord further reserves the right to
condition any such approval or release on Landlord’s receipt of adequate
security from Subtenant to ensure the removal and restoration of such
alterations or improvements. Sublandlord shall be responsible for all elements
of the design of the Plans and any amendments thereto (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Sublet Premises and the
placement of Subtenant’s furniture, appliances and equipment), and Landlord’s
approval of such Plans shall in no event relieve Sublandlord of the
responsibility for such design. Notwithstanding the foregoing, Subtenant agrees
for the benefit of Sublandlord and Landlord that prior to the termination or
earlier expiration of the term of the Sublease, Subtenant shall remove, at
Subtenant’s sole cost at expense, all of Subtenant’s alterations and
improvements on the first floor of the Sublet Premises, as Landlord requires
Sublandlord to remove pursuant to this Section 7(b); provided that Subtenant’s
failure to perform such removal shall not in any way excuse or otherwise limit
Sublandlord’s obligation to remove such alterations in accordance with this
Section 7(b).

 

(c)                                  Landlord hereby consents to Subtenant’s
permitted use of the Sublet Premises described in Section 1.10 of the Sublease,
so long as such use complies with all of the terms and conditions of the Lease,
including without limitation Article 1 of the Lease.

 

8.                                       Parking and Services. Any parking
rights granted to Subtenant pursuant to the Sublease shall be satisfied out of
the parking rights, if any, granted to Sublandlord under the Lease.  Sublandlord
hereby authorizes Subtenant, as agent for Sublandlord, to obtain services and
materials for or related to the Sublet Premises, and Sublandlord agrees to pay
for such services and materials as additional Rent under the Lease upon written
demand from Landlord. However, as a convenience to Sublandlord, Landlord may
bill Subtenant directly for such services and materials, or any portion thereof,
in which event Subtenant shall pay for the services and materials so billed upon
written demand, provided that such billing shall not relieve Sublandlord from
its primary obligation to pay for such services and materials.

 

9.                                       Attornment. If the Lease or
Sublandlord’s right to possession thereunder terminates for any reason prior to
expiration of the Sublease, Subtenant agrees, at the written election of
Landlord, to attorn to Landlord upon the then executory terms and conditions of
the Sublease for the remainder of the term of the Sublease.  In the event of any
such election by Landlord, Landlord will not be (a) liable for any rent paid by
Subtenant to Sublandlord more than one month in advance, or any security deposit
paid by Subtenant to Sublandlord, unless same has been transferred to Landlord
by Sublandlord; (b) liable for any act or omission of Sublandlord under the
Lease, Sublease or any other agreement between Sublandlord and Subtenant or for
any default of Sublandlord under any such documents which occurred prior to the
effective date of the attornment; (c) subject to any defenses or offsets that
Subtenant may have against Sublandlord which arose prior to the effective date
of the attornment; (d) bound by any changes or modifications made to the
Sublease without the written

 

3

--------------------------------------------------------------------------------


 

consent of Landlord, (e) obligated in any manner with respect to the transfer,
delivery, use or condition of any furniture, equipment or other personal
property in the Sublet Premises which Sublandord agreed would be transferred to
Subtenant or which Sublandlord agreed could be used by the Subtenant during the
term of the Sublease, or (f) liable for the payment of any improvement
allowance, or any other payment, credit, offset or amount due from Sublandlord
to Subtenant under the Sublease. If Landlord does not elect to have Subtenant
attorn to Landlord as described above, the Sublease and all rights of Subtenant
in the Sublet Premises shall terminate upon the date of termination of the Lease
or Sublandlord’s right to possession thereunder. The terms of this Section 9
supercede any contrary provisions in the Sublease.

 

10.                                 Payments Under the Sublease. If at any time
Sublandlord is in default under the terms of the Lease, Landlord shall have the
right to contact Subtenant and require Subtenant to pay all rent due under the
Sublease directly to Landlord until such time as Sublandlord has cured such
default. Subtenant agrees to pay such sums directly to Landlord if requested by
Landlord, and Sublandlord agrees that any such sums paid by Subtenant shall be
deemed first applied against any sums owed by Sublandlord under the Lease and
then against Subtenant under the Sublease.  Any such sums received by Landlord
from Subtenant shall be received by Landlord on behalf of Sublandlord and shall
be applied by Landlord to any sums past due under the Lease, in such order of
priority as required under the Lease or, if the Lease is silent in such regard,
then in such order of priority as Landlord deems appropriate. The receipt of
such funds by Landlord shall in no manner be deemed to create a direct lease or
sublease between Landlord and Subtenant. If Subtenant fails to deliver its
Sublease payments directly to Landlord as required herein following receipt of
written notice from Landlord as described above, then Landlord shall have the
right to remove any signage of Subtenant, at Subtenant’s cost, located outside
the Premises or in the Building lobby or elsewhere in the Building and to pursue
any other rights or remedies available to Landlord at law or in equity.

 

11.                                 Excess Rent. If Landlord is entitled to any
excess rent from Sublandlord pursuant to the terms of the Lease, then, in
addition to all rent otherwise payable by Sublandlord to Landlord under the
Lease, Sublandlord shall also pay to Landlord the portion of the excess rent to
which Landlord is entitled under the Lease, in the manner described in the
Lease. Landlord’s failure to bill Sublandlord for, or to otherwise collect, such
sums shall in no manner be deemed a waiver by Landlord of its right to collect
such sums in accordance with the Lease.

 

12.                                 Sublandlord Notice Address. Sublandlord’s
new address for notices to Sublandlord under the Lease shall be as follows:
Verisity Design, Inc., c/o Cadence Design Systems, Inc., 2655 Seely Avenue, San
Jose, California 95134.

 

13.                                 Authority.  Each signatory of this Consent
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

 

14.                                 Limitation Of Landlord’s Liability.  Redress
for any claim against Landlord under this Consent Agreement shall be limited to
and enforceable only against and to the extent of Landlord’s interest in the
Building.  The obligations of Landlord under this Consent Agreement, if any, are
not intended to be and shall not be personally binding on, nor shall any resort
be had to the

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Sublandlord and/or
Subtenant hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

 

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the date set forth above.

 

LANDLORD:

 

SUBLANDLORD:

 

 

 

SFERS REAL ESTATE CORP. U,

 

VERISITY DESIGN, INC.,

a Delaware corporation

 

a California corporation

 

 

By:

RREEF Management Company, a

By:

/s/ James J. Cowie

 

 

Delaware corporation, its Property

Name:

JAMES J. COWIE

 

 

Manager

Title:

ASST. SECRETARY

 

 

 

 

 

By:

/s/ James H. Ida

 

By:

/s/ [ILLEGIBLE]

 

 

Name: James H. Ida

Name:

[ILLEGIBLE]

 

 

Title:  Vice President, District Manager

Title:

VICE PRESIDENT

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

CONCEPTUS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Mark M. Sieczkarek

 

 

 

Name:

MARK M. SIECZKAREK

 

 

 

Title:

CEO/PRESIDENT

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Title:

EVP & CFO

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTOR

 

The undersigned, Cadence Design Systems, Inc., a Delaware corporation, hereby
(i) acknowledges this Consent Agreement, (ii) consents to the terms and
conditions contained in this Consent Agreement, and (iii) reaffirms all of the
undersigned’s obligations to guarantee the performance by Tenant of the
provisions of the Lease, pursuant to that certain Guaranty dated July 7, 2005
made by the undersigned in favor of Landlord, and all of the waivers set forth
therein of defenses to such obligations.

 

 

CADENCE DESIGN SYSTEMS, INC., a Delaware

 

Corporation

 

 

 

 

 

By:

/s/ David Trvaso

 

 

Name:

DAVID TRVASO

 

 

Title:

V.P. N.A. [ILLEGIBLE]

 

 

Dated:

JULY 19, 2005

 

 

 

By:

/s/ John Paul Bruno

 

 

Name:

John Paul Bruno

 

 

Title:

Vice President Real Estate & [ILLEGIBLE]

 

 

Dated:

7/19/05, 2005

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASE AGREEMENT

 

[attached hereto]

 

 

/s/ [ILLEGIBLE]

 

Initials

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF SUBLEASE ALTERATIONS

 

The area of work in the Sublease Premises on the first floor occurs between
column lines A and D and 4 and 9 as depicted on the attached Floor Plans. The
shaded areas of the attached Floor Plans for the first floor on the new
construction plan are as shaded in the existing plan. The shaded areas are the
cafeteria (not in contract) and existing office area which does not receive any
new work.

 

The new construction on the first floor will consist of expanding the existing
shipping and receiving area (designated as the warehouse) and removing some
existing offices to accommodate construction of a Machine Shop, R & D and Wet
Lab and the existing prefabricated CER room to be relocated from Conceptus’s
current facilities.

 

On the second floor, the work consists of combining two existing conference
rooms into 1 (at column line F between column lines 3 and 5) and reworking an
enclosed office area to a training room (at column line C, between column lines
5 and 7).

 

 

/s/ [ILLEGIBLE]

 

Initials

 

B-1

--------------------------------------------------------------------------------


 

EXISTING FLOOR PLAN

 

FIRST FLOOR

 

[g126961kei001.jpg]

 

 

/s/ [ILLEGIBLE]

 

Initials

 

B-2

--------------------------------------------------------------------------------


 

EXISTING FLOOR PLAN

 

SECOND FLOOR

 

[g126961kei002.jpg]

 

 

/s/ [ILLEGIBLE]

 

Initials

 

B-3

--------------------------------------------------------------------------------


 

CONCEPTUS NEW CONSTRUCTION - FIRST FLOOR

 

[g126961kei003.jpg]

 

 

/s/ [ILLEGIBLE]

 

Initials

 

B-4

--------------------------------------------------------------------------------


 

CONCEPTUS NEW CONSTRUCTION - SECOND FLOOR

 

[g126961kei004.jpg]

 

 

/s/ [ILLEGIBLE]

 

Initials

 

B-5

--------------------------------------------------------------------------------